Exhibit 10.16

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This First Amendment to the Amended and Restated Employment Agreement (this
“Amendment”) dated as of March 15, 2005 (the “Effective Date”) between Teleglobe
Canada ULC (the “Company”) and Richard Willett (the “Executive”).

 

WHEREAS, the Parties entered into the Amended and Restated Employment Agreement
dated as of March 26, 2004 (the “Agreement”); and

 

WHEREAS, the Parties now desire to amend the Agreement in accordance with the
terms and conditions set forth herein.

 

NOW THEREFORE, in connection with the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1. Section 2 of the Agreement is hereby amended by deleting the second and third
sentences of the section in their entirety and replacing those sentences with
the following:

 

The Executive will serve in the capacity of Executive Vice President and Chief
Operating Officer of the Company and shall report to the Chief Executive Officer
of the Company (the “CEO”). The Executive will perform such executive duties
related to the businesses of the Company as may be assigned to him from time to
time by the CEO consistent with the Executive’s position as Executive Vice
President and Chief Operating Officer of the Company.

 

2. Section 3 of the Agreement is hereby amended by replacing the annual base
salary set forth in the Agreement with an annual base salary of Four Hundred
Sixty Two Thousand Nine Hundred Eighty-Five Dollars (CDN $462,985.00). The
annual base salary adjustment shall be retroactively effective to January 10,
2005.

 

3. The first paragraph of Section 10(c) of the Agreement is hereby deleted in
its entirety and replaced with the following provision:

 

Termination Without Cause or for Good Reason. The Company may terminate
Executive’s employment without Cause at any time without notice and the
Executive may terminate his employment with Good Reason upon thirty (30) days
prior written notice to the Company. If during the Term the Company terminates
the Executive without Cause or the Executive terminates his employment with Good
Reason (as defined below), the Executive shall receive (i) a lump sum payment
equal to his Base Salary (subject to compliance with the provisions of Section 9
hereof), (ii) a pro rata portion of the bonus set forth in Section 4 for the
year of termination based on the period of the fiscal year in which the
Executive was employed prior to termination and the achievement of any
applicable annual performance targets under the Bonus Program for the fiscal
year in which the termination occurs (such bonus, if any, shall be paid to the
Executive within thirty (30) days after the determination of the achievement of
the applicable performance targets), (iii) expenses under Section 6 incurred to
the date of termination but not yet reimbursed to the Executive (such expenses
to include cost of repatriation of personal effects to the United States); and
(iv) any tax equalization amount calculated under Section 5 hereof.

 

4. Defined terms used herein and not otherwise defined shall have the meanings
given them in the Agreement.

 

5. This Amendment may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all of which counterparts collectively shall
constitute one and the same instrument.

 

 



--------------------------------------------------------------------------------

6. This Amendment may be executed by facsimile and the facsimile execution pages
will be binding upon the executing Party to the same extent as the original
executed pages. The executing Party shall provide originals of the facsimile
execution pages for insertion into the Amendment in place of the facsimile page.

 

7. Except as amended hereby, all of the terms and conditions of the Agreement
are hereby ratified and confirmed, and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed the Amendment as of the date first
above written.

 

TELEGLOBE CANADA ULC

           RICHARD WILLETT

Signature:

   /s/ Liam Strong            Signature:    /s/ Richard Willett     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

     Liam Strong, Chief Executive Officer          

 

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

 

This First Amendment to the Employment Agreement (this “Amendment”) dated as of
March 15, 2005 (the “Effective Date”) between Teleglobe International Holdings
Ltd f/k/a Teleglobe Bermuda Holdings Ltd (the “Company”) and Richard Willett
(the “Executive”).

 

WHEREAS, the Parties entered into the Employment Agreement dated as of March 26,
2004 (the “Agreement”); and

 

WHEREAS, the Parties now desire to amend the Agreement in accordance with the
terms and conditions set forth herein.

 

NOW THEREFORE, in connection with the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1. Section 2 of the Agreement is hereby deleted in its entirety and replaced
with the following provision:

 

Duties. The Company shall employ the Executive effective as of the Effective
Time to render, subject to the last sentence of this Section 2, services to the
Company. The Executive will serve in the capacity of Executive Vice President
and Chief Operating Officer of the Company and shall report to the Chief
Executive Officer of the Company (the “CEO”). The Executive will perform such
executive duties related to the businesses of the Company as may be assigned to
him from time to time by the CEO consistent with the Executive’s position as
Executive Vice President and Chief Operating Officer of the Company.

 

The Executive will devote all his full working-time and attention to the
performance of such duties and to the promotion of the business and interests of
the Company and its affiliates. This provision, however, will not prevent the
Executive from investing his funds or assets in any form or manner, or from
acting as and advisor to or a member of, the board of directors of any
companies, businesses, or charitable organizations, so long as such actions do
not violate the provisions of Section 5 of this Agreement or interfere with the
Executive’s performances of his duties hereunder.

 

2. The first paragraph of Section 6(c) of the Agreement is hereby deleted in its
entirety and replaced with the following provision:

 

Termination Without Cause or for Good Reason. The Company may terminate
Executive’s employment without Cause at any time without notice and the
Executive may terminate his employment with Good Reason upon thirty (30) days
prior written notice to the Company. If during the Term the Company terminates
the Executive without Cause or the Executive terminates his employment with Good
Reason (as defined below), the Executive shall receive (i) a lump sum payment
equal to his Base Salary (subject to compliance with the provisions of Section 5
hereof) and (ii) any tax equalization amount calculated under Section 4 hereof.

 

3. Defined terms used herein and not otherwise defined shall have the meanings
given them in the Agreement.



--------------------------------------------------------------------------------

4. This Amendment may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all of which counterparts collectively shall
constitute one and the same instrument.

 

5. This Amendment may be executed by facsimile and the facsimile execution pages
will be binding upon the executing Party to the same extent as the original
executed pages. The executing Party shall provide originals of the facsimile
execution pages for insertion into the Amendment in place of the facsimile page.

 

6. Except as amended hereby, all of the terms and conditions of the Agreement
are hereby ratified and confirmed, and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed the Amendment as of the date first
above written.

 

TELEGLOBE INTERNATIONAL HOLDINGS LTD

                   RICHARD WILLETT

Signature: 

 

/s/ Liam Strong

--------------------------------------------------------------------------------

                   Signature:   

/s/ Richard Willett

--------------------------------------------------------------------------------

    Liam Strong                             

President and Chief Executive

Officer

                        